996 So. 2d 233 (2008)
James David PELKEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4080.
District Court of Appeal of Florida, First District.
November 6, 2008.
Rehearing Denied December 24, 2008.
Nancy Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General; Thomas D. Winokur and Michael T. Kennett, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
DENIED. State v. Hanna, 858 So. 2d 1248 (Fla. 5th DCA 2003).
WEBSTER, LEWIS, and HAWKES, JJ., concur.